Exhibit 10

AMENDMENT NO. 2

Dated as of September 30, 2007

to

CREDIT AGREEMENT

Dated as of February 12, 2007

THIS AMENDMENT NO. 2 (“Amendment”) is made as of September 30, 2007 by and among
ABE HEARTLAND, LLC (f/k/a HFG Acquisition, LLC) (the “Borrower”), and KRUSE
INVESTMENT COMPANY, INC. (the “Lender”), under that certain Credit Agreement
dated as of February 12, 2007 between the Borrower and the Lender (as hereto for
amended, the “Credit Agreement”).  Defined terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Borrower and the Lender have agreed to amend the Credit Agreement
on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower and the
Lender have agreed to the following amendments to the Credit Agreement.


1.             AMENDMENTS TO CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


(A)           THE DEFINITION OF “MATURITY DATE” IS AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:

“Maturity Date” means the earlier of (i) October 12, 2007 or (ii) the closing by
Heartland Grain Fuels, L.P. (or its successor) of a credit facility in the
amount of approximately $98.7 Million with WestLB AG, New York Branch.


2.             REPRESENTATIONS AND WARRANTIES OF THE BORROWER.  THE BORROWER
HEREBY REPRESENTS AND WARRANTS THAT THIS AMENDMENT AND THE CREDIT AGREEMENT AS
AMENDED HEREBY CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER
AND ARE ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH THEIR TERMS.


3.             REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT.


(A)           UPON THE EFFECTIVENESS OF SECTION 1 HEREOF, EACH REFERENCE TO THE
CREDIT AGREEMENT IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL MEAN
AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


(B)        EXCEPT AS SPECIFICALLY AMENDED ABOVE, THE CREDIT AGREEMENT AND ALL
OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED AND/OR DELIVERED IN
CONNECTION THEREWITH SHALL

 

--------------------------------------------------------------------------------


 


REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE LENDER, NOR
CONSTITUTE A WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED AND/OR DELIVERED IN CONNECTION
THEREWITH (INCLUDING THE LOAN DOCUMENTS).


4.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.


5.             HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.


6.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF
THE PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF SAID
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.

[Signature Page Follows]

 

 

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ABE HEARTLAND, LLC

 

(f/k/a HGF Acquisition, LLC)

 

 

 

 

By:

/s/ Revis L. Stephenson III

 

Name: Revis L. Stephenson III

 

Title: Chairman and CEO

 

 

 

 

KRUSE INVESTMENT COMPANY, INC.

 

 

 

 

By:

/s/ Ejnar Knudsen

 

Name: Ejnar Knudsen

 

Title: EVP

 

 

 

 

 

 

 

(Signature Page to Amendment No.2 to Credit Agreement)

 

 

--------------------------------------------------------------------------------

 